

116 HR 2125 IH: To provide coverage under the Wildfires and Hurricanes Indemnity Program to certain crop, tree, bush, and vine losses due to flooding occurring in Iowa in calendar year 2019.
U.S. House of Representatives
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2125IN THE HOUSE OF REPRESENTATIVESApril 8, 2019Mrs. Axne introduced the following bill; which was referred to the Committee on AgricultureA BILLTo provide coverage under the Wildfires and Hurricanes Indemnity Program to certain crop, tree, bush, and vine losses due to flooding occurring in Iowa in calendar year 2019. 
1.WHIP coverage for flooding in IowaAmounts made available under the Bipartisan Budget Act of 2018 (Public Law 115–123) under the heading Department of Agriculture Agricultural Programs—Processing, Research and Marketing—Office of the Secretary for necessary expenses related to the consequences of hurricanes and wildfires occurring in calendar year 2017 are authorized to be used by the Secretary of Agriculture for necessary expenses related to crop, tree, bush, and vine losses due to flooding occurring in Iowa in calendar year 2019 under such terms and conditions as determined by the Secretary of Agriculture.   